DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4, 6-8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun (US 5,340,335).  
Regarding claim 1, Haun discloses a wedge type electrical power connector assembly comprising: a frame (22) having a conductor guide wall (top 26, Fig. 3), a wedge guide wall (bottom 26), and a rear wall between the first conductor guide wall and the wedge guide wall (24), wherein the guide walls and rear wall form a wedge receiving channel; wherein the wedge receiving channel at a first end (left side, Fig. 8) of the frame has a first predefined length and the wedge receiving channel at a second end (right side, Fig. 8) of the frame has a second predefined length, wherein the longitudinal axis of the frame extend from the first and of the frame to the second end of the frame (left to right in Fi. 8), wherein the first predefined length is less than the second predefined length such that at least one of the guide walls is tapered relative to a longitudinal axis of the frame; a terminal pad (36) having a first end (top) and a second end (bottom), the first end being attached to (indirectly) [or monolithically formed into the rear wall at] (alternative language not required when first option is met) the first end of the frame such that the second end (bottom) of the terminal pad is spaced away from the first and of the frame and (at least a portion or a surface of) the terminal pad is parallel to the longitudinal axis of the frame, the terminal pad having at least one mounting aperture (38) extending therethrough; and a wedge assembly (40) having a wedge (40) and a fastener (60), the wedge having a body shaped to fit within the wedge receiving channel of the frame and a fastener holder (64, 56) extending from the body, wherein the body has a top wall (46) with a contact surface adapted to contact a conductor in contact with the conductor guide wall.  
Regarding claim 2, Haun discloses the terminal pad extending from the rear wall (i.e. direction wise) of the frame such that the terminal pad is substantially perpendicular to the rear wall (i.e. at least a part of).  
Regarding claim 3, Haun discloses the terminal pad extends from the wedge guide wall (i.e. direction wise) of the frame such that the terminal pad is substantially perpendicular to the frame (i.e. at least a part of).  
Regarding claim 4, Haun discloses the at least one mounting aperture being a smooth bore aperture (38).  
Regarding claim 6, Haun discloses the fastener being movably coupled to the fastener holder, and wherein the frame includes a bore (32) configured to receive the fastener.  

Regarding claim 7, Haun discloses a wedge type electrical power connector assembly comprising: a frame (22) having first conductor guide wall (top 26), a wedge guide wall (bottom 26), and a rear wall (24) between the first conductor guide wall and the wedge guide wall, wherein the guide walls and rear wall form a wedge receiving channel; wherein the wedge receiving channel at a first end (left side, Fig. 8) of the frame has a first predefined length and the wedge receiving channel at a second end (right side, Fig. 8) of the frame has a second predefined length, wherein the longitudinal axis of the frame extend from the first and of the frame to the second end of the frame (left to right in Fi. 8), wherein the first predefined length is less than the second predefined length such that at least one of the guide walls is tapered relative to a longitudinal axis of the frame; a terminal pad (36) having a first end (top) and a second end (bottom), the first end being attached to (indirectly) [or monolithically formed into the rear wall at] the first end of the frame such that the second end (bottom) of the terminal pad is spaced away from the first and of the frame and (at least a portion or a surface of) the terminal pad is parallel to the longitudinal axis of the frame, the terminal pad having at least one mounting aperture (38) extending therethrough; and a wedge assembly (40) having a wedge (40) and a fastener (60), the wedge having a body shaped to fit within the wedge receiving channel of the frame and a fastener holder (54, 56) extending from the body, wherein the body has a top wall (46) with a contact surface adapted to contact a conductor in contact with the conductor guide wall.  
Regarding claim 8, Haun discloses the at least one mounting aperture being a smooth bore aperture (38).  
Regarding claim 10, Haun discloses the fastener being movably coupled to the fastener holder, and wherein the frame includes a bore (32) configured to receive the fastener.  

Regarding claim 11, Haun discloses a wedge type electrical power connector assembly comprising: a frame (22) having  conductor guide wall (top 36), a wedge guide wall (bottom 26), and a rear wall (24) between the conductor guide wall and the wedge guide wall, wherein the guide walls and rear wall form a wedge receiving channel; wherein the wedge receiving channel at a first end (left side, Fig. 8) of the frame has a first predefined length and the wedge receiving channel at a second end (right side, Fig. 8) of the frame has a second predefined length, wherein the longitudinal axis of the frame extend from the first and of the frame to the second end of the frame (left to right in Fi. 8), wherein the first predefined length is less than the second predefined length such that at least one of the guide walls is tapered relative to a longitudinal axis of the frame; a terminal pad (36) having a first end (top) and a second end (bottom), the first end being attached to (indirectly) [or monolithically formed into the rear wall at] the first end of the frame such that the second end (bottom) of the terminal pad is spaced away from the first and of the frame and (at least a portion or a surface of) the terminal pad is parallel to the longitudinal axis of the frame, the terminal pad having at least one mounting aperture extending therethrough; and a wedge assembly (40) having a wedge (40) and a fastener (60), the wedge having a body shaped to fit within the wedge receiving channel of the frame and a fastener holder (54, 56) extending from the body, wherein the body has a top wall (46) with a contact surface adapted to contact a conductor in contact with the conductor guide wall.  
Regarding claim 12, Haun discloses the at least one mounting aperture being a smooth bore aperture.  
Regarding claim 14, Haun discloses the fastener being movably coupled to the fastener holder, and wherein the frame includes a bore (32) configured to receive the fastener.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haun in view of Yang (KR 2019-0045821).
	Yang teaches a terminal pad (120) with at least one mounting aperture being a threaded aperture (see Figures 3 and 5).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a threaded aperture, as taught by Yang, in order to provide a simple and reliable connection to the desired mating interface.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Please note that Haun discloses a terminal pad (36) attached (indirectly) to the first end of the frame such that the second end (bottom in Fig. 8) of the terminal pad is spaced away from the first end of the frame, and (at least a part/surface of) the terminal pad is parallel to the longitudinal axis of the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833